Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, it is unclear as to whether Applicant is including the “external control systems” mentioned in line 3.  The “external control systems” are mentioned in the alternative.  Claim 8 which depends from claim 3, recites “the external control system”, which is unclear, since claim 3 may not require the external control systems.  Applicant should also include a “,” after “containers” in line 2.


For instance, an alternative version of claim 3 could be: “The system of claim 2, further comprising one or more external control systems, wherein the location communication system comprises: one or more proximity sensors, and one or more communication beacons, from which the storage containers, or the one or more external control systems determines the respective locations of the storage containers”.
Claim 8 could be: “The system of claim 3, wherein the one or more external control systems is configured to send a signal to direct the storage container to vary its buoyancy wherein the signal is based on the location of the storage container.”
The above modifications are merely examples.
Appropriate clarification is required.

Claim Objections
Claims 1, 11-12, 14, and 16-18 are objected to because of the following informalities:  
Regarding claim 1, line 3, Applicant should insert “is”, before “configured”. 
Regarding claim 11, line 3, Applicant should insert a “,” after “structure”.
Regarding claim 12, line 2, Applicant should insert a “,” after “structure”.
Regarding claim 14, line 1, it appears that the claim should depend from claim “11” instead of claim “1”.
Regarding claim 16, line 2, Applicant should insert a “,” after “beacons”.

Regarding claim 18, line 5, Applicant should insert a, “,” after “valves”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose:
An aquatic transportation, storage, and distribution system, comprising:
one or more storage containers capable of retaining one or more items,
the storage container configured to selectively vary the buoyancy thereof to urge the storage container to float up, or sink within an aquatic environment; and
a supported guide structure within the aquatic environment that includes at least one non-horizontal segment,
the storage container is configured to interact with the at least one segment as the storage container is urged to float up or sink within the aquatic environment to move the storage container along the segment, as claimed.

Relative to claim 11, the prior art does not disclose:
A method of aquatic transportation, storage, and distribution, comprising;
varying a buoyancy of one or more storage containers to urge the storage container to float up or sink within an aquatic environment, 
the floating or sinking storage container contacting a guide structure such that the storage container is moved along at least one non-horizontal segment of the guide structure, as claimed.

Claims 2, 13, 15, and 19-20 are allowed.

Claims 4-7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 8 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651